UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7442



CRECENCIO PEREZ-PEREZ,

                                                Petitioner - Appellant,

          versus


C. E. FLOYD, Warden; UNITED STATES ATTORNEY
FOR THE DISTRICT OF SOUTH CAROLINA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Charles E. Simons, Jr., Senior
District Judge. (CA-97-3742-0-06-BD)


Submitted:   January 5, 1999                 Decided:   January 26, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
District Court.


Affirmed by unpublished per curiam opinion.


Crecencio Perez-Perez, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Crecencio   Perez-Perez   appeals   the   district   court’s   order

denying relief on his 28 U.S.C. § 2241 (1994) petition.         We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Perez-Perez v. Floyd, No. CA-97-3742-0-06-BD (D.S.C.

Sept. 18, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                  2